PALMER, J.,
concurring. Although I agree with the majority that General Statutes § 10-233d (a) (1) is constitutional on its face, I am unable to join that portion of the majority opinion that addresses the question of whether § 10-233d (a) (1) is unconstitutional as applied *128to the facts of this case because, in my view, it simply is not necessary to reach that constitutional issue.
It is fundamental that, “wherever possible, it is incumbent upon a court to consider statutory issues before reaching constitutional questions.” DeBeradinis v. Zoning Commission, 228 Conn. 187, 195, 635 A.2d 1220 (1994). Having acknowledged this “recognized policy of self-restraint and the basic . . . duty to eschew unnecessary determinations of constitutional questions”; id.; the majority nevertheless reaches out to decide whether § 10-233d (a) (1) is unconstitutional as applied to this case without first addressing the plaintiffs1 predicate statutory claim, namely, that his conduct did not violate § 10-233d (a) (1). Although the plaintiffs illegal possession of marijuana off the school grounds was deplorable, and although school officials must be afforded substantial leeway to regulate and deter student misconduct, I am constrained to agree with the trial court that the defendant board of education (board) failed to prove that the plaintiffs drug possession was such as to “markedly [interrupt] or severely [impede] the day-to-day operation of [the] school,” the standard that must be met to justify emulsion for off-campus conduct under the “seriously disruptive of the educational process” requirement of § 10-233d (a) (l).2 Because the board did not prove a violation of § 10-233d (a) (1), there is no reason to reach the question of whether that statutory provision passes constitutional muster under the facts of this case.
I do agree with the majority, however, that there is a compelling reason to decide whether § 10-233d (a) *129(1) is capable of having any constitutionally valid application. The judgment of the trial court declaring § 10-233d (a) (1) to be facially unconstitutional presents “a matter of substantial public interest” because the trial court’s conclusion that § 10-233d (a) (1) is unconstitutional on its face has cast doubt on the validity of that statutory provision, with implications statewide. Accordingly, it is appropriate to address that constitutional issue. Moreover, for the reasons articulated in the majority opinion, I agree that the trial court improperly concluded that § 10-233d (a) (1) is facially unconstitutional.
By contrast, however, I see no reason to decide whether § 10-233d (a) (1) is constitutional as applied to the facts of this case absent a predicate showing that the plaintiff violated that statutory provision. To do so violates our well established policy against deciding constitutional issues unless it is necessary to do so.
Accordingly, I concur in the result.

 All references in this concurring opinion to the plaintiff axe to the named plaintiff, Kyle P. Packer.


 I express no view as to whether the board might have been able to meet the statutory standard had it adduced additional evidence regarding the manner in which the plaintiffs conduct had seriously disrupted the school’s day-to-day operations.